Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2019

                                      No. 04-19-00648-CV

                          IN THE INTEREST OF M.A., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00285
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. On November 20, 2019, after appellant’s court-appointed counsel failed to timely file a
brief or a motion for extension of time to file a brief, we abated this appeal and remanded the
cause to the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b); Samaniego v.
State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).

        On December 2, 2019, a supplemental reporter’s record was filed reflecting the trial
court’s findings that appellant desires to prosecute this appeal and appellant’s court-appointed
counsel has not abandoned the appeal. In light of these findings, it is ORDERED that this appeal
is REINSTATED on this court’s docket.

        On December 4, 2019, appellant filed her brief. The brief violates Texas Rule of
Appellate Procedure 9.8(b) because the brief and the order of termination contained in the
appendix to the brief do not redact the minor child’s name and date of birth. The brief also
violates Texas Rule of Appellate Procedure 9.4(i)(3) because it does not contain a certificate of
compliance. It is therefore ORDERED that appellant’s brief is STRICKEN from our record. It is
FURTHER ORDERED that appellant file an amended brief remedying these deficiencies by no
later than ten (10) days from the date of this order. Because appellee has been served with a copy
of the brief, this order does not affect the deadline for filing the appellee’s brief.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court